COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NOS. 2-09-199-CV
                                   2-09-200-CV
                                   2-09-201-CV
                                   2-09-202-CV


VAUGHN WILLIAMS                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                   APPELLEE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     On July 1, 2009 and July 15, 2009, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless the $175 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant

has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).



     1
         … See Tex. R. App. P. 47.4.
     Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

     Appellant shall pay all costs of these appeals, for which let execution

issue. See Tex. R. App. P. 43.4.




                                               PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: August 6, 2009




     2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                     2